       Case 1:19-cv-00146-JB-JHR Document 32 Filed 07/31/20 Page 1 of 19



                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

MIKKO SEKIYA,

               Plaintiff,

vs.                                                                    No. CIV 19-0146 JB\JHR

JOHN ANDERSON,
TIMOTHY TREMBLEY, and the
UNITED STATES OF AMERICA,

               Defendants.

                            MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on the Prisoner Civil Rights Complaint Pursuant

to 42 U.S.C. § 1983, filed February 21, 2019 (Doc. 1)(“Complaint”). Plaintiff Mikko Sekiya is

pro se and proceeding in forma pauperis. He alleges that a doctor implanted a wiretap device in

his nasal passage, and that federal prosecutors used the wiretap to gain information.         See

Complaint at 2, 14. Sekiya further alleges that jail officials subjected him to cruel and unusual

conditions of confinement. See Complaint at 11. Having carefully reviewed the matter under

28 U.S.C. § 1915(e) and rule 12(b)(6) of the Federal Rules of Civil Procedure, the Court will

dismiss the Complaint, but grant Sekiya leave to amend any conditions-of-confinement claims.

                     FACTUAL AND PROCEDURAL BACKGROUND

       Sekiya is a federal inmate and he is currently in custody at the Cibola County Correctional

Institute (“CCCI”). See Complaint at 1. The Complaint raises § 1983 claims against three

Defendants: (i) “Dr. Shama,” an ear, nose, and throat otolaryngologist physician at the University

of New Mexico Hospital (“UNMH”); (ii) United States Attorney for the District of New Mexico

John Anderson; and (iii) Assistant United States Attorney Timothy Trembley. Complaint at 1-2.
       Case 1:19-cv-00146-JB-JHR Document 32 Filed 07/31/20 Page 2 of 19



Sekiya alleges that Dr. Shama performed a surgery at UNMH to correct Sekiya’s deviated septum.

See Complaint at 14. The Complaint does not indicate when Dr. Shama performed the surgery

but, based on Sekiya’s allegations about “going thr[ough] this issue for five years,” the Court

discerns that the surgery occurred in 2014. Complaint at 2. Sekiya alleges that Dr. Shama

implanted a wiretap surveillance device in his left nasal passage during surgery. See Complaint

at 2, 14. He contends that neither Dr. Shama nor UNMH obtained a warrant or court order to

implant any device. See Complaint at 14.

       The Complaint further alleges that the United States Attorney’s Office -- specifically Mr.

Anderson and Mr. Trembley -- obtained information via the nasal wiretap. See Complaint at 1-

2. Sekiya contends that Mr. Anderson and Mr. Trembley do not have a warrant to monitor Sekiya

via any microchips in his body. See Complaint at 1-2. The Complaint appears to suggest that

Mr. Anderson and Mr. Trembley used the nasal wiretap to obtain information relevant to Sekiya’s

federal criminal case, United States v. Sekiya, No. CR 18-1575 WJ. In that case, a jury convicted

Sekiya of: (i) theft of a firearm from a licensed firearms dealer, in violation of 18 U.S.C. § 922(u);

(ii) being a felon in possession of a firearm and ammunition, in violation of 18 U.S.C. § 922(g)(1);

and (iii) possession of a stolen firearm, in violation of 18 U.S.C. § 922(j). See Redacted Jury

Verdict at 1-2, filed November 7, 2019 (CR Doc. 118). The Honorable William Johnson, Chief

United States District Judge for the United States District Court for the District of New Mexico,

sentenced Sekiya to a term of ninety months imprisonment. See Judgment and Conviction at 1,

filed July 10, 2020 (CR Doc. 151).

       The Complaint appears to raise three counts under § 1983 based on: (i) “illegal tapping of




                                                -2 -
       Case 1:19-cv-00146-JB-JHR Document 32 Filed 07/31/20 Page 3 of 19



one’s nasal cavity”; (ii) “forced labor, slavery/privacy video voyeurism”; and (iii) “radiological

dispersal devices.” Complaint at 14-15. In the section addressing the “Nature of the Case,”

Sekiya appears to list other causes of action stemming from the use of a wiretap and/or the criminal

prosecution, including entrapment; defamation; treason; sedition; rebellion; slavery; forced labor;

sale into involuntary servitude; abuse of process; cruel and unusual punishment; and

unconstitutional conditions of confinement. Complaint at 3-8. Sekiya also alleges that the Mr.

Anderson and Mr. Trembley violated the Constitution of New Mexico, including the idea of

“popular sovereignty” -- a theory where all political power is vested in the people -- and Sekiya’s

right to maintain “safety and happiness in any way he sees fit[.]” Complaint at 8-9. Based on

these allegations, Sekiya seeks $3 trillion in damages and immunity from criminal prosecution.

See Complaint at 16-17. Sekiya also asks the Court to subpoena the testimony of Facebook co-

founder Mark Zuckerberg, who allegedly has evidence to the support the wiretap claim, and to

order a heating/plumbing technician to sweep certain buildings for wiretaps or tracking devices.

See Complaint at 14-15.

       After filing the Complaint, Sekiya filed at least twenty-four handwritten letters, notices,

briefs, and motions. See Dkt. Docs. 6-29 (“Supplemental Filings”). The Supplemental Filings

address myriad unrelated topics, including medical scans, FBI investigations dating back to 1991,

and a contract dispute among Sekiya’s family members. The Clerk’s Office docketed three

Supplemental Filings as motions, as those filings appeared to request discrete, discernable relief.

The Motions appear to request: (i) a court mandate requiring the removal of any nasal wiretap;

(ii) a request for hearing; and (iii) a venue change. See Motion for Order -- Court Mandate at 1,




                                               -3 -
       Case 1:19-cv-00146-JB-JHR Document 32 Filed 07/31/20 Page 4 of 19



filed November 22, 2019 (Doc. 6); Motion for Hearing at 1, filed February 28, 2020 (Doc. 19);

and Motion to Change Venue at 1, filed April 13, 2020 (Doc. 28).

       The Court referred the matter to the Honorable Jerry H. Ritter, United States Magistrate

Judge for the United States District Court for the District of New Mexico, for recommended

findings and disposition, and to enter non-dispositive orders. See Order Referring Case at 1, filed

February 22, 2019 (Doc. 3). Sekiya obtained leave to proceed in forma pauperis, and the matter

is ready for sua sponte initial review. See Order Granting Leave to Proceed Pursuant to 28 U.S.C.

§ 1915(b) at 2, filed September 16, 2019 (Doc. 5). The Court will consider whether the filings

comply with rule 8(a) of the Federal Rules of Civil Procedure, and whether the discernable

allegations state a claim under rule 12(b)(6).1

       LAW REGARDING INITIAL REVIEW OF PRISONER COMPLAINTS

       Section 1915(e) of Title 28 requires the Court to conduct a sua sponte review of all civil

complaints where the plaintiff is proceeding in forma pauperis. See 28 U.S.C. § 1915(e). The

Court must dismiss any in forma pauperis complaint that is frivolous, malicious, or “fails to state

a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2). The Court may also dismiss

a complaint sua sponte under rule 12(b)(6) if “it is patently obvious that the plaintiff could not



       1
         The Honorable Judith Herrera, Senior United States District Judge for the United States
District Court for the District of New Mexico, imposed filing restrictions on Sekiya in a prior civil
case where he was not incarcerated, Sekiya v. Rogers, No. CIV 19-958 JCH-SCY. See Order
Imposing Filing Restrictions at 1, filed January 3, 2018 in Sekiya v. Rogers, No. CIV 19-958 JCH-
SCY. It is not entirely clear whether that Order applies to prisoner cases, where special screening
rules govern initial review. In any event, to the extent the restrictions apply to his prisoner civil
rights case, the Court construes the instant Complaint as a request to file a claim as required by the
Order Imposing Filing Restrictions and will review his allegations on the merits.



                                                  -4 -
       Case 1:19-cv-00146-JB-JHR Document 32 Filed 07/31/20 Page 5 of 19



prevail on the facts alleged, and allowing [plaintiff] an opportunity to amend [the] complaint would

be futile.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991)(quotations omitted). In other

words, the same standard of review applies under rule 12(b)(6) and § 1915(e).

       Rule 12(b)(6) tests the “sufficiency of the allegations within the four corners of the

complaint after taking those allegations as true.” Mobley v. McCormick, 40 F.3d 337, 340 (10th

Cir. 1994)(citing Williams v. Meese, 926 F.2d 994, 997 (10th Cir. 1991)). The sufficiency of a

complaint is a question of law, and when reviewing the complaint, a court must accept as true all

well-pleaded factual allegations in the complaint, view those allegations in the light most favorable

to the plaintiff, and draw all reasonable inferences in the plaintiff’s favor. See Tellabs, Inc. v.

Makor Issues & Rights, Ltd., 551 U.S. 308, 322-23 (2007)(“[O]nly ‘[i]f a reasonable person could

not draw . . . an inference [of plausibility] from the alleged facts’ would the defendant prevail on

a motion to dismiss.” (quoting Makor Issues & Rights, Ltd. v. Tellabs, Inc, 437 F.3d 588, 602 (7th

Cir. 2006)(second alteration in Tellabs, Inc. v. Makor Issues & Rights, Ltd.))); Smith v. United

States, 561 F.3d 1090, 1098 (10th Cir. 2009)(“[F]or purposes of resolving a Rule 12(b)(6) motion,

we accept as true all well-pleaded factual allegations in a complaint and view these allegations in

the light most favorable to the plaintiff.” (citing Moore v. Guthrie, 438 F.3d 1036, 1039 (10th Cir.

2006))).

       A complaint need not set forth detailed factual allegations, yet “[a] pleading that offers

‘labels and conclusions’ or a ‘formulaic recitation of the elements of a cause of action’” is

insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)). “Threadbare recitals of the elements of a cause of action, supported




                                               -5 -
       Case 1:19-cv-00146-JB-JHR Document 32 Filed 07/31/20 Page 6 of 19



by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. at 678. “Factual

allegations must be enough to raise a right to relief above the speculative level, on the assumption

that all the allegations in the complaint are true (even if doubtful in fact).” Bell Atl. Corp. v.

Twombly, 550 U.S. at 555 (citations and footnote omitted). Section 1915(e) expands this inquiry

by granting courts “the unusual power to pierce the veil of the complaint’s factual allegations and

dismiss those claims” that are fantastical and/or belied by the record. Neitzke v. Williams, 490

U.S. 319, 327 (1989).

       To survive rule 12(b)(6) review, a plaintiff’s complaint must contain sufficient “facts that,

if assumed to be true, state a claim to relief that is plausible on its face.” Mink v. Knox, 613 F.3d

995, 1000 (10th Cir. 2010)(citing Ashcroft v. Iqbal, 556 U.S. at 678). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.

at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. at 556). “Thus, the mere metaphysical

possibility that some plaintiff could prove some set of facts in support of the pleaded claims is

insufficient; the complainant must give the court reason to believe that this plaintiff has a

reasonable likelihood of mustering factual support for these claims.” Ridge at Red Hawk, L.L.C.

v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007)(emphasis omitted). The United States Court

of Appeals for the Tenth Circuit has stated:

       “[P]lausibility” in this context must refer to the scope of the allegations in a complaint: if
       they are so general that they encompass a wide swath of conduct, much of it innocent, then
       the plaintiffs “have not nudged their claims across the line from conceivable to plausible.”
       The allegations must be enough that, if assumed to be true, the plaintiff plausibly (not just
       speculatively) has a claim for relief.




                                               -6 -
       Case 1:19-cv-00146-JB-JHR Document 32 Filed 07/31/20 Page 7 of 19



Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008)(citation omitted)(quoting Bell Atl.

Corp. v. Twombly, 550 U.S. at 570).

        In conducting the initial review, the pleadings of the pro se prisoner “are to be construed

liberally and held to a less stringent standard than formal pleadings drafted by lawyers.” Hall v.

Bellmon, 935 F.2d at 1110. If the court can “reasonably read the pleadings to state a valid claim

on which the plaintiff could prevail, it should do so despite the plaintiff’s failure to cite proper

legal authority, . . . confusion of various legal theories, . . . poor syntax and sentence construction,

or . . . unfamiliarity with pleading requirements.” Hall v. Bellmon, 935 F.2d at 1110. At the

same time, however, pro se parties must file a legible pleading that complies with rule 8, which

requires: “(1) a short and plain statement of the grounds for the court's jurisdiction . . . ; (2) a short

and plain statement of the claim showing that the pleader is entitled to relief; and (3) a demand for

the relief sought[.]” Fed. R. Civ. P. 8(a). “It is not the role of . . . the court . . . to sort through a

lengthy . . . complaint and voluminous exhibits . . . to construct plaintiff’s causes of action.”

McNamara v. Brauchler, 570 F. App’x 741, 743 (10th Cir. 2014)(citations omitted).2 See also


        2
        McNamara v. Brauchler is an unpublished opinion, but the Court can rely on an
unpublished opinion to the extent its reasoned analysis is persuasive in the case before it. See
10th Cir. R. 32.1(A) (“Unpublished decisions are not precedential, but may be cited for their
persuasive value.”). The Tenth Circuit has stated:

        In this circuit, unpublished orders are not binding precedent, . . . and we have
        generally determined that citation to unpublished opinions is not favored.
        However, if an unpublished opinion or order and judgment has persuasive value
        with respect to a material issue in a case and would assist the court in its disposition,
        we allow a citation to that decision.

United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005). The Court concludes that
McNamara v. Brauchler, Dunn v. Harper County, 520 F. App’x. 723 (10th Cir. 2013), Murray v.



                                                  -7 -
       Case 1:19-cv-00146-JB-JHR Document 32 Filed 07/31/20 Page 8 of 19



Pola v. Utah, 458 F. App’x 760, 761 (10th Cir. 2012)(affirming dismissal of complaint that

“included everything but the kitchen sink”).       Allowing such pleadings to survive screening

“would force the Defendants to carefully comb through” various documents “to ascertain which

. . . pertinent allegations to which a response is warranted.” McNamara v. Brauchler, 570 F.

App’x at 743.

                             LAW REGARDING 42 U.S.C. § 1983

       Section 1983 of Title 42 of the United States Code provides:

               Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State . . . , subjects, or causes to be subjected, any citizen of the United States
       or other person within the jurisdiction thereof to the deprivation of any rights, privileges,
       or immunities secured by the Constitution and laws, shall be liable to the party injured in
       an action at law, suit in equity, or other proper proceeding for redress[.]

42 U.S.C. § 1983. Section 1983 creates only the right of action; it does not create any substantive

rights; substantive rights must come from the Constitution or from a federal statute. See Nelson

v. Geringer, 295 F.3d 1082, 1097 (10th Cir. 2002)(“[S]ection 1983 did not create any substantive

rights, but merely enforces existing constitutional and federal statutory rights[.]”)(internal

quotation marks, alteration, and citation omitted). Section 1983 authorizes an injured person to

assert a claim for relief against a person who, acting under color of state law, violated the

claimant’s federally protected rights. To state a claim upon which relief can be granted under

§ 1983, a plaintiff must allege: (i) a deprivation of a federal right; and (ii) that the person who


United States, 475 F. App’x 311 (10th Cir. 2012), Pola v. Utah, 458 F. App’x 760 (10th Cir. 2012),
Thibeaux v. Cain, 448 F. App’x 863 (10th Cir. 2012), Flores v. United States Attorney General,
442 F. App’x 383 (10th Cir. 2011), Kersh v. Smeler, 390 F. App’x 836 (10th Cir. 2010), and
Owens-El v. Pugh, 16 F. App’x 878 (10th Cir. 2001), have persuasive value with respect to
material issues and will assist the Court in its disposition of this Memorandum Opinion.



                                                -8 -
       Case 1:19-cv-00146-JB-JHR Document 32 Filed 07/31/20 Page 9 of 19



deprived the plaintiff of that right acted under color of state law. See West v. Atkins, 487 U.S.

42, 48 (1988). The Court has noted:

       “[A] plaintiff must establish (1) a violation of rights protected by the federal Constitution
       or created by federal statute or regulation, (2) proximately caused (3) by the conduct of a
       ‘person’ (4) who acted under color of any statute, ordinance, regulation, custom[,] or usage,
       of any State or Territory or the District of Columbia.”

Schaefer v. Las Cruces Pub. Sch. Dist., 716 F. Supp. 2d 1052, 1063 (D.N.M.

2010)(Browning, J.)(quoting Summum v. City of Ogden, 297 F.3d 995, 1000 (10th Cir. 2002)).

       The Supreme Court clarified that, in alleging a § 1983 action against a government agent

in their individual capacity, “a plaintiff must plead that each Government-official defendant,

through the official’s own individual actions, has violated the Constitution.” Ashcroft v. Iqbal,

556 U.S. at 676. Consequently, there is no respondeat superior liability under § 1983. See

Ashcroft v. Iqbal, 556 U.S. at 675 (“Because vicarious liability is inapplicable to Bivens and

§ 1983 suits, a plaintiff must plead that each Government-official defendant, through the official’s

own individual actions, has violated the Constitution.”); Bd. of Cty. Comm’rs v. Brown, 520 U.S.

397, 403 (1997). Entities cannot be held liable solely on the basis of the existence of an employer-

employee relationship with an alleged tortfeasor. See Monell v. Dep’t of Soc. Servs. of City of

N.Y., 436 U.S. 658, 689 (1978).          Supervisors can be held liable only for their own

unconstitutional or illegal policies, and not for their employees’ tortious acts. See Barney v.

Pulsipher, 143 F.3d 1299, 1307-08 (10th Cir. 1998).

       The Tenth Circuit recognizes that non-supervisory defendants may be liable if they knew

or reasonably should have known that their conduct would lead to the deprivation of a plaintiff’s

constitutional rights by others, and an unforeseeable intervening act has not terminated their



                                               -9 -
      Case 1:19-cv-00146-JB-JHR Document 32 Filed 07/31/20 Page 10 of 19



liability. See Martinez v. Carson, 697 F.3d 1252, 1255 (10th Cir. 2012)(quoting 42 U.S.C. § 1983

and Trask v. Franco, 446 F.3d 1036, 1046 (10th Cir. 2006)(internal quotation marks omitted)).

The Tenth Circuit also recognizes that Ashcroft v. Iqbal limited, but did not eliminate, supervisory

liability for government officials based on an employee’s or subordinate’s constitutional

violations. See Garcia v. Casuas, No. CIV 11-0011 JB/RHS, 2011 WL 7444745, at *25-26

(D.N.M. Dec. 8, 2011)(Browning, J.)(citing Dodds v. Richardson, 614 F.3d 1185, 1199 (10th Cir.

2010)). The language that may have altered the landscape for supervisory liability in Ashcroft v.

Iqbal is: “Because vicarious liability is inapplicable to Bivens and § 1983 suits, a plaintiff must

plead that each Government-official defendant, through the official’s own individual actions, has

violated the Constitution.” Ashcroft v. Iqbal, 556 U.S. at 676. The Tenth Circuit in Dodds v.

Richardson stated:

       Whatever else can be said about Iqbal, and certainly much can be said, we conclude the
       following basis of § 1983 liability survived it and ultimately resolves this case: § 1983
       allows a plaintiff to impose liability upon a defendant-supervisor who creates, promulgates,
       implements, or in some other way possesses responsibility for the continued operation of
       a policy the enforcement (by the defendant-supervisor or her subordinates) of which
       “subjects, or causes to be subjected” that plaintiff “to the deprivation of any rights . . .
       secured by the Constitution[.]”

614 F.3d at 1199 (quoting 42 U.S.C. § 1983). The Tenth Circuit has noted, however, that “Iqbal

may very well have abrogated § 1983 supervisory liability as we previously understood it in this

circuit in ways we do not need to address to resolve this case.” Dodds v. Richardson, 614 F.3d

at 200. It concluded that Ashcroft v. Iqbal did not alter “the Supreme Court’s previously

enunciated § 1983 causation and personal involvement analysis.” Dodds v. Richardson, 614 F.3d

at 1200. More specifically, the Tenth Circuit recognized that there must be “an ‘affirmative’ link




                                              - 10 -
      Case 1:19-cv-00146-JB-JHR Document 32 Filed 07/31/20 Page 11 of 19



. . . between the unconstitutional acts by their subordinates and their ‘adoption of any plan or policy

. . . --express or otherwise -- showing their authorization or approval of such misconduct.” Dodds

v. Richardson, 614 F.3d at 1200-01 (quoting Rizzo v. Goode, 423 U.S. 362, 371 (1976)). .

       The specific example that the Tenth Circuit used to illustrate this principle is Rizzo v.

Goode, in which the plaintiff sought to hold a mayor, a police commissioner, and other city

officials liable under § 1983 for constitutional violations that unnamed individual police officers

committed. See Dodds v. Richardson, 614 F.3d at 1200 (quoting Rizzo v. Goode, 423 U.S. at

371). The Tenth Circuit noted that the Supreme Court in that case found a sufficient link between

the police misconduct and the city officials’ conduct, because there was a deliberate plan by some

of the named defendants to “crush the nascent labor organizations.” Dodds v. Richardson, 614

F.3d at 1200 (quoting Rizzo v. Goode, 423 U.S. at 371).

                 LAW REGARDING IMMUNITY OF COURT OFFICERS

       Absolute immunity bars civil rights and state law claims against judicial officers acting as

judges. See Stump v. Sparkman, 435 U.S. 349, 355-56 (1978); Christensen v. Ward, 916 F.2d

1462, 1473-76 (10th Cir. 1990). It is well settled that the doctrine of judicial immunity applies

§ 1983 actions. See Van Sickle v. Holloway, 791 F.2d 1431, 1434-35 (10th Cir. 1986). Absolute

immunity bars all suits for money damages for acts made in the exercise of judicial discretion.

See Guttman v. Khalsa, 446 F.3d 1027, 1033 (10th Cir. 2006).

       The Supreme Court of the United States of America has recognized absolute immunity for

officials whose special functions or constitutional status require complete protection from suit.

See Harlow v. Fitzgerald, 457 U.S. 800, 807 (1982). The purpose of absolute judicial immunity




                                                - 11 -
      Case 1:19-cv-00146-JB-JHR Document 32 Filed 07/31/20 Page 12 of 19



is:

       to benefit the public, “whose interest is that the judges should be at liberty to
       exercise their functions with independence and without fear of consequences.”
       The Supreme Court has recognized that “the loser in one forum will frequently seek
       another, charging the participants in the first with unconstitutional animus.”
       Therefore, absolute immunity is necessary so that judges can perform their
       functions without harassment or intimidation.

Van Sickle v. Holloway, 791 F.2d at 1434-35.

       Prosecutors are entitled to immunity in the performance of their prosecutorial functions.

See Imbler v. Pachtman, 424 U.S. 409, 430 (1976). The common law has long recognized that

prosecutors must be given immunity from the chilling effects of the prospect of civil liability. See

Burns v. Reed, 500 U.S. 478, 485 (1991). Prosecutors are absolutely immune from damages for

their advocacy and activities “intimately associated with the judicial phase of the criminal

process.” Imbler v. Pachtman, 424 U.S. at 430. These activities include initiating a prosecution,

presenting the State’s case, evaluating evidence, determining whether probable cause exists, and

conducting plea negotiations. See Pfeiffer v. Hartford Fire Ins. Co., 929 F.2d 1484, 1490 (10th

Cir. 1991); Nielander v. Bd. of Cty. Comm’rs., 582 F.3d 1155, 1164 (10th Cir. 2009).

                                           ANALYSIS

       Sekiya asserts claims against the doctor who allegedly implanted a nasal wiretap device

and the federal prosecutors who allegedly used the device to discover information in a federal

criminal case. See Complaint at 1-14. The Complaint raises at least ten different causes of action

based on the alleged wiretap and/or federal prosecution. After filing the Complaint, Sekiya also

filed twenty-four handwritten letters, notices, briefs, and motions. See Supplemental Filings.

The Court will address which pleading controls, analyze the merits of the controlling pleading,



                                              - 12 -
      Case 1:19-cv-00146-JB-JHR Document 32 Filed 07/31/20 Page 13 of 19



and rule on the three pending motions, to the extent the requested relief is not moot.

       As noted above, rule 8 of the Federal Rules of Civil Procedure requires a short and plain

statement of the grounds for relief. See Fed. R. Civ. P. 8(a). The original Complaint complies

with this rule.   See Complaint at 1-2.     The briefs, supplements, and letters filed after the

Complaint, however, do not comply with rule 8. See Supplemental Filings. The Supplemental

Filings raise disjointed theories, provide real-time observations about prison life, and reference

subject matter (for example, a family contract) that is entirely unrelated to the original pleading.

See Supplemental Filings. The Supplemental Filings also purport to add and remove Defendants

who seemingly took no part in the alleged nasal wiretap, “mak[ing] the complaint a moving target.”

Minter v. Prime Equip. Co., 451 F.3d 1196, 1206 (10th Cir. 2006). The Court therefore concludes

that the Complaint will control in this case and will screen that pleading under rule 12(b)(6) and

§ 1915(e). If Sekiya wishes to pursue any claims he raised in the defective Supplemental Filings,

he may reassert those claims in a single, amended complaint, as set forth below.

       A.      SEKIYA DOES NOT STATE A CLAIM ON WHICH RELIEF CAN BE
               GRANTED AGAINST THE NAMED DEFENDANTS.

       The only individuals Sekiya names in the Complaint are Dr. Shama, Mr. Anderson, and

Mr. Trembley. See Complaint at 1-2. Sekiya raises various of causes of action against those

Defendants based on their alleged implantation and use of a wiretap device in his nasal cavity.

See Complaint at 1-2. As noted above, § 1915 “accords judges not only the authority to dismiss

a claim based on an indisputably meritless legal theory, but also the unusual power to pierce the

veil of the complaint’s factual allegations and dismiss those claims whose factual contentions . . .

describe[e] fantastic or delusional scenarios.” Neitzke v. Williams, 490 U.S. at 327. The Tenth



                                              - 13 -
       Case 1:19-cv-00146-JB-JHR Document 32 Filed 07/31/20 Page 14 of 19



Circuit has repeatedly used this authority to reject civil rights claims based on the alleged

implantation/use of mind control and tracking devices. See, e.g., Thibeaux v. Cain, 448 F. App’x

863, 864 (10th Cir. 2012)(unpublished)(pro se lawsuit alleging that a wire had been implanted in

plaintiff's body to monitor his thoughts was frivolous); Murray v. United States, 475 F. App’x 311,

312 (10th Cir. 2012)(unpublished)(complaint alleging various conspiracies by the government,

including the use of satellites to damage the plaintiff's reproductive system, was properly

dismissed); Flores v. U.S. Atty. Gen., 442 F. App’x 383 (10th Cir. 2011)(unpublished)(affirming

§ 1915(e)(2) dismissal of civil rights complaint alleging that the government used space satellites

to torture the plaintiff and his family members); Kersh v. Smeler, 390 F. App’x 836 (10th Cir.

2010)(unpublished)(affirming dismissal of habeas petition where petitioner alleged an “invisible

human     robot    conspiracy”);     Owens-El   v.   Pugh,   16   F.   App’x    878   (10th    Cir.

2001)(unpublished)(affirming dismissal of claims as factually frivolous where prisoner alleged

harassment and torture by way of a mind-control device). Accordingly, Sekiya’s claims against

Dr. Shama, Mr. Anderson, and Mr. Trembley based on any alleged implantation of a nasal wiretap

fail to state a plausible claim for relief.

        To the extent that Sekiya also intends to sue Mr. Anderson and Mr. Trembly based on their

decision to prosecute him in Federal Court, these claims also fail as a matter of law. Prosecutors

are absolutely immune from suit for actions “taken in connection with the judicial process.”

Imbler v. Pachtman, 424 U.S. at 431. This immunity includes “initiating and pursuing a criminal

prosecution[,]” “participate[ng] in a probable cause hearing[,]” and presenting evidence, including

the “state’s case at trial.” Glaser v. City & Cty. of Denver, Colo., 557 F. App’x 689, 705 (10th




                                                - 14 -
         Case 1:19-cv-00146-JB-JHR Document 32 Filed 07/31/20 Page 15 of 19



Cir. 2014)(unpublished)(citing Buckley v. Fitzsimmons, 509 U.S. 259, 269 (1993)). Aside from

the alleged wiretap issues, the Complaint appears to challenge the prosecutors’ charging decision

and/or their recommendation that Sekiya remain in pretrial detention. See Complaint at 1-16.

Mr. Anderson and Mr. Trembly took these actions in connection with the judicial process,

however, and are therefore immune from liability. See Warnick v. Cooley, 895 F.3d 746, 751

(10th Cir. 2018)(“[P]rosecutors are entitled to absolute immunity from liability for their decision

to file charges.”); Snell v. Tunnell, 920 F.2d 673, 693 (10th Cir. 1990)(noting that prosecutors

enjoy absolute immunity from liability for “functions within the continuum of initiating and

presenting a criminal case, such as filing charges [and] seeking an arrest warrant”). For these

reasons, the Complaint fails to state a cognizable claim against any named Defendant. The Court

will dismiss all claims against Dr. Shama, Mr. Anderson, and Mr. Trembley with prejudice

pursuant to § 1915(e)(2)(B)(ii).

         B.    SEKIYA DOES NOT STATE A CLAIM BASED ON HIS CONDITIONS OF
               CONFINEMENT.

         Beyond the wiretap issue, the Complaint also appears to allege that CCCI maintains

inhumane confinement conditions. See Complaint at 11. Sekiya contends that his imprisonment

is tantamount to “cruel and unusual punishment” and “peonage” or involuntary servitude. See

Complaint at 11. To the extent that Sekiya intends to raise a claim under the Eighth Amendment

to the Constitution of the United States of America, the Complaint does not state a cognizable

claim.    Sekiya has not identified any wrongdoers responsible for his living conditions, or

“person[s] acting under color of state law.” McLaughlin v. Bd. of Tr., 215 F.3d at 1172. In a

civil rights action, it is particularly important that the complaint “make clear exactly who is alleged



                                                - 15 -
      Case 1:19-cv-00146-JB-JHR Document 32 Filed 07/31/20 Page 16 of 19



to have done what to whom, to provide each individual with fair notice as to the basis of the claim

against him or her.” Robbins v. Oklahoma, 519 F.3d at 1249-50.

       Moreover, the Complaint does not allege that prison officials deprived Sekiya of the

“minimal civilized measure of life’s necessities,” inherent to an Eighth Amendment violation.

Rhodes v. Chapman, 452 U.S. 337, 347 (1981). These necessities include “adequate food,

clothing, shelter, sanitation, medical care, and reasonable safety from serious bodily harm.”

Tafoya v. Salazar, 516 F.3d 912, 916 (10th Cir. 2008). To demonstrate that prison conditions

amount to cruel and unusual punishment, the alleged deprivation must be objectively serious, and

the prison official must “have a sufficiently culpable state of mind.” Craig v. Eberly, 164 F.3d

490, 495 (10th Cir. 1998)(quotations omitted)(setting out the two-part test).         Because the

Complaint is entirely devoid of facts supporting his allegation of cruel and unusual punishment,

the Court will dismiss any claims pertaining to Sekiya’s conditions of confinement.

       The Court’s conclusion resolves the initial screening of the Complaint, as the only concrete

factual allegations pertain to the nasal wiretap and the cruel and unusual conditions at confinement

at CCCI. See Complaint at 1-16. The Court will not analyze any remaining labels cited in the

Complaint, such as slavery, sedition, treason, defamation, and abuse of process, because Sekiya

does not elaborate on these claims such that the Court can fairly evaluate them. See Complaint

at 1-16; Ashcroft v. Iqbal, 556 U.S. at 678 (“[A] pleading that offers ‘labels and conclusions’ or a

‘formulaic recitation of the elements of a cause of action’” does not state a claim under rule

12(b)(6).” (quoting Bell Atl. Corp. v. Twombly, 550 U.S. at 555)).




                                              - 16 -
      Case 1:19-cv-00146-JB-JHR Document 32 Filed 07/31/20 Page 17 of 19



       C.         THE COURT DOES NOT GRANT SEKIYA LEAVE TO AMEND THE
                  COMPLAINT AGAINST THE NAMED DEFENDANTS, BUT SEKIYA
                  MAY AMEND THE COMPLAINT TO ELABORATE ON HIS EIGHTH
                  AMENDMENT ALLEGATIONS.

       Having determined all claims must be dismissed, the Court will sua sponte consider

whether to allow Sekiya to amend the pleading. See Hall v. Bellmon, 935 F.2d at 1110. Pro se

plaintiffs should normally be given an opportunity to remedy defects in their pleadings. Hall v.

Bellmon, 935 F.2d at 1110. Courts need not invite an amendment, however, when any amended

claims would also be subject to immediate dismissal under rule 12(b)(6) or § 1915. See Bradley

v. Val-Mejias, 379 F.3d 892, 901 (10th Cir. 2004). Here, amending the claims against the named

Defendants would be futile. Any claims regarding the nasal wiretap are factually frivolous, and

as a matter of law, Sekiya cannot recover money damages from the parties responsible for his

prosecution and incarceration. The Court will therefore dismiss the claims against Defendants

Dr. Shama, Mr. Anderson, and Mr. Trembley with prejudice.

       As to the claims regarding Sekiya’s conditions of confinement, the Court will grant leave

to amend. It is possible that the deficiencies in this claim “are attributable to oversights . . . the

result of an untutored pro se litigant’s ignorance of special pleading requirements[.]” Reynoldson

v. Shillinger, 907 F.2d 124, 126 (10th Cir. 1990). Sekiya may file a single, legible amended

complaint asserting claims pertaining to his conditions of confinement, or other claims in the

Supplemental Filings that the Court did not consider, within thirty days of entry of this ruling. If

Sekiya declines to file a single amended complaint or files another complaint that fails to comply

with rule 8(a) and rule 12(b)(6), the Court will dismiss this action with prejudice and without

further notice.



                                               - 17 -
      Case 1:19-cv-00146-JB-JHR Document 32 Filed 07/31/20 Page 18 of 19



       D.      THE COURT DISMISSES THE PENDING MOTIONS ON THEIR
               MERITS.

       The Court last turns to Sekiya’s pro se motions requesting: (i) an order requiring the

removal of any nasal wiretap; (ii) a hearing; and (iii) a venue change. See Motion for Order --

Court Mandate at 1; Motion for Hearing at 1; and Motion to Change Venue at 2. Having

determined that no relief is available based on any alleged nasal wiretap, the Court will deny

Sekiya’s Motion for Order -- Court Mandate. As to the hearing request, such relief is premature.

There is no basis for a hearing at this point, because Sekiya has not stated a viable claim, and no

defendants have appeared in the case.            See Jones v. Bock, 549 U.S. 199, 213-214

(2007)(“[U]nlike in the typical civil case, defendants do not have to respond to a complaint covered

by the [Prison Litigation Reform Act, 42 U.S.C. § 1997e,] until required to do so by the court.”).

The Court will also deny the Motion for Hearing. If any claims survive initial review, Sekiya

may renew his request for a hearing. In Sekiya’s final motion, he asks the Court to transfer venue

to another, unspecified court, because the Court did not immediately rule on the Motion for

Hearing and grant relief in the case. See Motion to Change Venue at 1. This request is moot,

because the Court has now ruled on all pending matters, but it is also without merit. Sekiya has

not demonstrated any other district would have jurisdiction over his claims, nor has he identified

a district where he prefers to litigate. See 28 U.S.C. § 1404(a) (stating that a district court may

transfer an action “[f]or the convenience of parties and witnesses, [and] in the interest of justice, .

. . to any other district or division where it might have been brought.”); Employers Mut. Cas. Co.

v. Bartile Roofs, Inc., 618 F.3d 1153, 1167 (10th Cir. 2010)(ruling that the “party moving to

transfer a case pursuant to § 1404(a) bears the burden of establishing that the existing forum is



                                                - 18 -
        Case 1:19-cv-00146-JB-JHR Document 32 Filed 07/31/20 Page 19 of 19



inconvenient” and otherwise inappropriate). The Court will therefore deny the Motion to Change

Venue.

         IT IS ORDERED: that (i) the Prisoner Civil Rights Complaint Pursuant to 42 U.S.C.

§ 1983, filed February 21, 2019 (Doc. 1), is dismissed with prejudice as to Plaintiff Mikko Sekiya’s

claims against Defendants Dr. Shama, John Anderson, and Timothy Trembley, and without

prejudice as to Sekiya’s Eighth Amendment claims; (ii) Sekiya has thirty days from this

Memorandum Opinion and Order’s entry to filed an amended complaint elaborating his Eighth

Amendment Claim; and (iii) the Court denies all pending motions.




                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE

Party

Mikko Sekiya
Milan, New Mexico

         Plaintiff pro se




                                              - 19 -
